KENNARD, J., Dissenting.
Before it was amended in 1982, Penal Code section 1016, subdivision (3) (section 1016, former subdivision (3)), stated that a no contest plea “may not be used against the defendant as an admission in any civil suit based upon or growing out of the act upon which the criminal prosecution is based.” (Stats. 1976, ch. 1088, § 1, p. 4931.) As the majority construes it, section 1016, former subdivision (3), does not bar use of a 1978 conviction based on a no contest plea as a predicate prior conviction in a proceeding under the Sexually Violent Predators Act (SVPA) (Welf. & Inst. Code, § 6600 et seq.). Because the majority’s interpretation of section 1016, former subdivision (3), is irreconcilable with a decision of this court—Cartwright v. Board of Chiropractic Examiners (1976) 16 Cal.3d 762 [129 Cal.Rptr. 462, 548 P.2d 1134] (Cartwright)—that was controlling precedent when defendant entered his no contest plea, and on which defendant was entitled to rely, I dissent.
The majority reasons that “civil suit” means the same thing as “civil action,” that the term “civil action” has a technical legal meaning under the Code of Civil Procedure, and that the Legislature intended the term “civil suit” in section 1016, former subdivision (3), to have the technical legal meaning of a “civil action” under the Code of Civil Procedure. Applying that interpretation of section 1016, former subdivision (3), to SVPA proceedings, the majority concludes that a conviction based on a no contest plea may be used as a predicate conviction under the SVPA because an SVPA commitment proceeding is not a civil action but rather a “special proceeding of a civil nature.” (Maj. opn., ante, at pp. 535-540.)
If the majority is correct that “civil suit” in section 1016, former subdivision (3), has the restrictive technical meaning of “civil action” under the Code of Civil Procedure, then it necessarily follows that under that provision a conviction based on a no contest plea may be used to impose discipline in an administrative proceeding, because an administrative proceeding is not a civil action under the Code of Civil Procedure (see, e.g., Little Company of Mary Hospital v. Belshé (1997) 53 Cal.App.4th 325, 329 [61 Cal.Rptr.2d 626]). Yet, this court held just the opposite in Cartwright, supra, 16 Cal.3d *544762, that under section 1016, former subdivision (3), a conviction based on a no contest plea could not be used in an administrative disciplinary proceeding to revoke a chiropractor’s license.
The Cartwright majority stated: “A review of prior California decisions on this question shows that except in one instance convictions based on nolo contendere [no contest] pleas have until now been rejected in California as a basis for discipline or other adverse legal consequences unless a statute expressly specifies such convictions as a basis for such consequences.” (Cartwright, supra, 16 Cal.3d 762, 768, some italics added.) The Cartwright majority then discussed Caminetti v. Imperial Mut. L. Ins. Co. (1943) 59 Cal.App.2d 476 [139 P.2d 681], which held that, because the convictions were based on no contest pleas, the Insurance Commissioner could not use the federal convictions of two officers of an insurance company to justify continuing a conservatorship over the company’s assets; In re Hallinan (1954) 43 Cal.2d 243 [272 P.2d 768], which held that the State Bar had properly refused to initiate disciplinary proceedings against attorneys whose criminal convictions were based on no contest pleas; Kirby v. Alcoholic Bev. etc. App. Bd. (1969) 3 Cal.App.3d 209 [83 Cal.Rptr. 89], which held that a liquor license could not be revoked because of a criminal conviction based on a no contest plea; and Grannis v. Board of Medical Examiners (1971) 19 Cal.App.3d 551 [96 Cal.Rptr. 863], which held that a medical doctor’s certificate to practice medicine could not be revoked because of a conviction based on a no contest plea. (Cartwright, supra, at pp. 769-771.) The Cartwright majority discussed and disapproved Christensen v. Orr (1969) 275 Cal.App.2d 12 [79 Cal.Rptr. 656], which had permitted the Department of Motor Vehicles to suspend a driver’s license because of a conviction based on a no contest plea. (Cartwright, supra, at p. 772.) The Cartwright majority then stated: “. . . Christensen cannot fairly be said to have altered the reasonable expectations of persons examining the law on the subject, namely, that in California a conviction based on a plea of nolo contendere would not be allowed as a ground for discipline or other adverse consequences authorized by a statute for convictions generally. . . . Those who have entered nolo contendere pleas in the past instead of standing trial were entitled to rely upon the limitations announced by California decisions on subsequent uses of their pleas and of the ensuing convictions.” (Cartwright, supra, at p. 773.)
The Cartwright majority implicitly rejected the arguments in the dissenting opinion authored by Justice Richardson. In vain, the Cartwright dissent urged a construction of section 1016, former subdivision (3), similar to the one the majority here adopts: “Indeed, the very language of [section 1016, former subdivision (3)], and particularly the reference to ‘any civil suit,’ discloses an intent to confine application of the section to ordinary civil litigation. An administrative disciplinary proceeding is not a ‘civil’ action; the word ‘civil’ connotes actions or special proceedings in courts, and not hearings before *545boards.” (Cartwright, supra, at p. 780 (dis. opn. of Richardson, J.).) Like the Cartwright dissent, the majority here urges a restrictive construction of “any civil suit” in section 1016, former subdivision (3). But the majority’s construction of “any civil suit” is even narrower than the one proposed by the Cartwright dissent, which apparently would have included special proceedings as well as civil actions.
The majority asserts that Cartwright “is not dispositive of the issue here” because it “did not rest its holding on Penal Code section 1016, former subdivision (3), much less critically examine its statutory language” and because “neither Cartwright nor the cases it relied on involved a sexual psychopathy-type proceeding.” (Maj. opn., ante, at p. 541.) I disagree. By rejecting the view of the Cartwright dissenters that section 1016, former subdivision (3), applied only to ordinary civil litigation, not to administrative proceedings, the Cartwright majority implicitly construed that provision as broadly applicable to proceedings of a civil nature, such as the SVPA proceedings here. Thus, the majority here cannot construe section 1016, former subdivision (3), as inapplicable to such proceedings without overruling Cartwright. Given the irreconcilable conflict between Cartwright’s holding and the majority’s construction of section 1016, former subdivision (3), the majority has impliedly overruled Cartwright, even though it has not done so expressly.
Of course, this court has the authority to overrule Cartwright, supra, 16 Cal.3d 762, and to adopt a different and narrower construction of section 1016, former subdivision (3). But this court does not have the authority to apply its new statutory construction retroactively to persons like defendant here who may have relied on Cartwright. Although a judicial decision ordinarily applies retroactively, a judicial decision is not given retroactive effect when it overrules controlling authority that parties might justifiably have relied on. (Claxton v. Waters (2004) 34 Cal.4th 367, 378-379 [18 Cal.Rptr.3d 246, 96 P.3d 496]; Smith v. Rae-Venter Law Group (2002) 29 Cal.4th 345, 372 [127 Cal.Rptr.2d 516, 58 P.3d 367]; Woods v. Young (1991) 53 Cal.3d 315, 330 [279 Cal.Rptr. 613, 807 P.2d 455]; see also People v. Simon (2001) 25 Cal.4th 1082, 1108 [108 Cal.Rptr.2d 385, 25 P.3d 598]; People v. Blakeley (2000) 23 Cal.4th 82, 91-92 [96 Cal.Rptr.2d 451, 999 P.2d 675].) Because parties entering no contest pleas after Cartwright was decided in 1976, and before the Legislature amended Penal Code section 1016 in 1982, could justifiably have relied on Cartwright’s assurance that “in California a conviction based on a plea of nolo contendere would not be allowed as a ground for discipline or other adverse consequences authorized by a statute for convictions generally” (Cartwright, supra, 16 Cal.3d at p. 773), this court may not now retroactively apply its decision overruling Cartwright to the detriment of parties who might justifiably have relied on it.
*546As the Cartwright majority explained, “Those who have entered nolo contendere pleas in the past instead of standing trial were entitled to rely upon the limitations announced by California decisions on subsequent uses of their pleas and of the ensuing convictions.” (Cartwright, supra, 16 Cal.3d at p. 773.) The majority here casts aside this important restriction on judicial authority when it applies its new interpretation of section 1016, former subdivision (3), to defendant’s conviction, which was based on the no contest plea he entered in 1978 when Cartwright was the law. For this reason, I cannot join the majority’s decision. I would affirm the Court of Appeal’s judgment.
Werdegar, J., concurred.